DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Response to Arguments 
2. Applicant’s arguments filed on 04/21/2022  have been considered but are moot in view of new grounds of rejection.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1,2,3,7,8,9 and 10 are rejected under 35 USC 103 as being unpatentable over Avantree et al (Quick User Guide Avantree Oasis plus (TC500P) – 2018 attached) in view of Avnatree1 et al (Avantree Bluetooth transmitter receiver Oasis Plus -2018 https://www.youtube.com/watch?v=rlwBQgIzzY8), further in view of Pedersen et al; (EP3609207B1) and further on view of ATSC et al (ATSC standard using digital audio compression – 2018 attached).
Regarding claim 1, Avantree discloses an apparatus for interfacing between a source media device and a destination media device,(Avantree Oasis plus interfacing between the source media device TV and the destination media device (speakers or Bluetooth receiver device), see figure 6-1)  the apparatus comprising: an input interface that is configured to receive an input optical signal, and is configured to convert the input optical signal to a digital audio signal, wherein the digital audio signal is an electrical signal;(Avantree Oasis plus receiving the optical signal optical signal from the source media (TV) and converting the received optical signal to a digital audio signal to be received by the speakers, see figure 4-1) a buffer that is configured to receive the digital audio signal converted by the input interface, and is configured to buffer the digital audio signal as a buffered digital audio signal;(Avantree Oasis plus receiving the digital audio signal from the TV/Audio source, see figure 6-1) an output interface that is configured to receive the buffered digital audio signal from the buffer, and is configured to convert the buffered digital audio signal to an output optical signal;(speakers receiving the buffered audio signal from the OASIS through speaker optical input, see figure 4-1) a processor that is configured to process the buffered digital audio signal from the buffer, and is configured to generate a processed digital audio signal based on the buffered digital audio signal; (Avantree Oasis plus receiving the digital audio signal from the TV/Audio source and processing the received digital audio signal, see figure 6-1) and a wireless transmitter that is configured to receive the processed digital audio signal from the processor,(Avantree Oasis plus with Bluetooth transmitter for transmitting the processed digital audio signal, see figure 4-1) and wherein the input optical signal passes through the input interface, the buffer and the output interface uninterruptedly to generate the output optical signal ;( Avantree Oasis plus receiving the optical signal at the input interface and is further transmitted uninterruptedly to the output interface to speakers as a destination device through the Avantree OASIS plus, see figure 4-1).

However, Avantree does not explicitly disclose is configured to transmit the processed digital audio signal to at least one wireless device; wherein the buffer is configured to buffer the digital audio signal such that the buffered digital audio signal corresponds to a single frame of the digital audio signal, wherein generating the processed audio signal includes performing decoding on the buffered digital audio signal according to a custom downmix that retains separation between a left surround channel and a right surround channel when upmixed by a matrix decoder.
In a related field of endeavor, Avantree1 discloses is configured to transmit the processed digital audio signal to at least one wireless device ;( Avantree Oasis plus transmitting the processed digital audio signal to the wireless device, see figure as reproduced below).


    PNG
    media_image1.png
    700
    1284
    media_image1.png
    Greyscale


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the simultaneous transmission of audio signals of Anatre1 with Avantree to provide simultaneous transmission of audio signals to plurality of destination device and the motivation is to provide different audio volumes for different destination devices. 
However, the combination of Avantree and Avantree1 does not explicitly disclose wherein the buffer is configured to buffer the digital audio signal such that the buffered digital audio signal corresponds to a single frame of the digital audio signal, wherein generating the processed audio signal includes performing decoding on the buffered digital audio signal according to a custom downmix that retains separation between a left surround channel and a right surround channel when upmixed by a matrix decoder.

In a related field of endeavor, Pedersen discloses wherein the buffer is configured to buffer the digital audio signal such that the buffered digital audio signal corresponds to a single frame of the digital audio signal;(the first or second buffer is configured to buffer audio data in units of frames and each received audio packet includes a single frame, see page 7 and paragraph 27).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the buffer of Pedersen with Avantree and Avantree1 to provide storage space for the data streams and the motivation is to provide efficient synchronization of the audio channels.

However, the combination of Avantree, Avantree1 and Pedersen does not explicitly disclose wherein generating the processed audio signal includes performing  decoding 

on the buffered digital audio signal according to a custom downmix that retains separation between a left surround channel and a right surround channel when upmixed by a matrix decoder.
In a related field of endeavor, ATSC discloses wherein generating the processed audio signal includes performing  decoding on the buffered digital audio signal according to a custom downmix that retains separation between a left surround channel and a right surround channel when upmixed by a matrix decoder ;(when the number of channels required at the decoder output is smaller than the number channels which are encoded in the bit stream down mixing is provided, see figure 6.1 and output of the decoder has left surround channel and right surround channel, see figure 2.1).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine custom down mixing of ATSC with Avantree, Avantree1 and Pedersen to combine the content of the original channels and the motivation is to provide multichannel surround audio.
Regarding claim 2, Avantree discloses the apparatus of claim 1, further comprising: an optical receiver that includes the input interface; and an optical transmitter that includes the output interface; (Avantree Oasis plus with optical input for receiving the optical signal at the optical input from the TV and an optical output for transmitting the optical signal at the output interface to speakers as a destination device, see figure 4-1).
Regarding claim 3, the combination of Avantree, Avantree1 and Pedersen does not explicitly disclose the apparatus of claim 1, wherein the processor is configured to perform decoding on the buffered digital audio signal in accordance with an Advanced Television Systems Committee (ATSC) A/52:2018 standard.
In a related field of endeavor, ATSC discloses the apparatus of claim 1, wherein the processor is configured to perform decoding on the buffered digital audio signal in accordance with an Advanced Television Systems Committee (ATSC) A/52: 2018 standard ;(A/52 standard provided in the different versions and revision of the Advanced Television Systems Committee to provide digital TV standards, see page 3).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the A/52 standard of ATSC with Avantree, Avantree1 and Pedersen to provide digital TV standards and the motivation is to provide effective and efficient development of a coordinated standards for television services.
Regarding claim 7, Avantree discloses the apparatus of claim 1, wherein the wireless transmitter implements a low-latency audio codec to reduce a transmission time of the processed digital audio signal ;( Avantree Oasis plus as a transmitter  and supporting Low-latency priority to prioritize low latency codec to achieve no audio delay using LL support devices, see section 2 table). 
Regarding claim 8, Avantree discloses the apparatus of claim 1, wherein the destination media device is configured to output the output optical signal as an audible output ;( Avantree Oasis plus transmitting the digital audio signal to the speakers which are destination media device, wherein the speakers output as an audible output, see section 4 and figure 4.1).
Regarding claim 9, Avantree does not explicitly disclose the apparatus of claim 1, wherein the at least one wireless device is configured to output the processed digital audio signal as an audible output.
In a related field of endeavor, Avantree1 discloses the apparatus of claim 1, wherein the at least one wireless device is configured to output the processed digital audio signal as an audible output ;( Avantree Oasis plus transmitting the processed digital audio signal to the wireless device (Bluetooth speakers) as an audible output, see figure as reproduced below). (Motivation same as claim1).

    PNG
    media_image1.png
    700
    1284
    media_image1.png
    Greyscale


Regarding claim 10, Avantree discloses the apparatus of claim 1, further comprising: an analog input that is configured to receive an input analog signal, and that is configured to provide the input analog signal to the wireless transmitter ;(Avantree Oasis plus receiving an auxiliary input (analog signal) from the TV and the input analog signal is provided to the Bluetooth (wireless) transmitter in the Avantree Oasis plus, see figure 1-1 and 4-1).
Claim 6 is rejected under 35 USC 103 as being unpatentable over Avantree et al (Quick User Guide Avantree Oasis plus (TC500P) – 2018 attached) in view of Avnatree1 et al (Avantree Bluetooth transmitter receiver Oasis Plus -2018 https://www.youtube.com/watch?v=rlwBQgIzzY8 further in view of Pedersen et al; (EP3609207B1), further on view of ATSC et al (ATSC standard using digital audio compression – 2018 attached) and further in view of Avantree2 et al (Connecting two headphones together 2017) https://www.youtube.com/watch?v=X1DdyKxTmCA 
Regarding claim 6, Avantree discloses the apparatus of claim 1, wherein the wireless transmitter implements an IEEE 802.15.1 standard, and wherein the wireless transmitter is configured to transmit the processed digital audio signal ,(Avantree Oasis plus with Bluetooth transmitter (IEEE 802.15.1 standard) for transmitting the processed digital audio signal, see figure 4-1).
However, the combination of Avantree, Avantree1, Pedersen and ATSC does not explicitly disclose simultaneously to up to two devices according to the IEEE 802.15.1 standard.
In a related field of endeavor, Avantree2 discloses simultaneously to up to two devices according to the IEEE 802.15.1 standard ;( Avantree OASIS for simultaneously connecting the two wireless devices through the Bluetooth transmitter (IEEE 802.15.1 standard), see figure as reproduced below).


    PNG
    media_image2.png
    745
    1283
    media_image2.png
    Greyscale

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the simultaneous transmission two wireless devices of Avantree2 with Avantree, Avantree1 and ATSC Pedersen to pair the plurality of wireless devices using the same transmitter and the motivation is to increase the number users that can use the same wireless transmitter.

Claim 21  is rejected under 35 USC 103 as being unpatentable over Avantree et al (Quick User Guide Avantree Oasis plus (TC500P) – 2018 attached) in view of Avnatree1 et al (Avantree Bluetooth transmitter receiver Oasis Plus -2018 https://www.youtube.com/watch?v=rlwBQgIzzY8), further in view of Pedersen et al; (EP3609207B1) and further on view of ATSC et al (ATSC standard using digital audio compression – 2018 attached) and further in view of Rofe et al; (US 2020/0186575)
 Regarding claim 21, the combination of Avantree and Avantree1,Pedersen and ATSC does not explicitly disclose the apparatus of claim 1, wherein the processor is configured to determine whether the buffered digital audio signal is one of uncompressed and compressed, wherein when the buffered digital audio signal is compressed, the processor is configured to decode the buffered digital audio signal, and wherein the buffered digital audio signal is uncompressed, the processor is configured to generate the processed digital audio signal without performing decoding.

In a related field of endeavor, Rofe discloses the apparatus of claim 1, wherein the processor is configured to determine whether the buffered digital audio signal(blocks 535B to 535n may be implemented by a hardware or software implemented buffer that holds data from a data stream for a period of time, see paragraph 66 and figure 5a)  is one of uncompressed and compressed ;(compressed and un compressed signals, see paragraph 110) wherein when the buffered digital audio signal is compressed, the processor is configured to decode the buffered digital audio signal;(for the compressed digital audio signals the digital audio samples are packed using a buffer and using known audio and video codecs, see paragraph 110); and wherein the buffered digital audio signal is uncompressed, the processor is configured to generate the processed digital audio signal without performing decoding ;(for the uncompressed signal a digital audio signal is transmitted as a data stream over a network, see paragraph 110).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the compressed and/or uncompressed data of Rofe with Avantree, Avantree1, Pedersen and ATSCC to provide storage space for the data streams and the motivation is to provide storage to the digital audio signals which are compressed.
 
Claim 22 is rejected under 35 USC 103 as being unpatentable over Avantree et al (Quick User Guide Avantree Oasis plus (TC500P) – 2018 attached) in view of Avnatree1 et al (Avantree Bluetooth transmitter receiver Oasis Plus -2018 https://www.youtube.com/watch?v=rlwBQgIzzY8) further in view of Pedersen et al; (EP3609207B1) and further on view of ATSC et al (ATSC standard using digital audio compression – 2018 attached) and further in view of Cho et al; (US 2007/0172070).
Regarding claim 22, the combination of Avantree, Avantee1, Pedersen and ATSC does not explicitly disclose the apparatus of claim 1, wherein the processor is configured to perform decoding on the buffered digital audio signal to generate a processed left signal and a processed right signal, wherein the processed left signal is a combination of a left channel signal, a center channel signal multiplied by a first factor, a left surround channel multiplied by a second factor, and a right surround channel multiplied by a third factor, and wherein the processed right signal is a combination of a right channel signal, the center channel signal multiplied by the first factor, the left surround channel multiplied by the third factor, and the right surround channel multiplied by the second factor.
In a related field of endeavor, Cho discloses the apparatus of claim 1, wherein the processor is configured to perform decoding on the buffered digital audio signal to generate a processed left signal and a processed right signal,(the processed and decoded audio signal consist of 5 channels including front left, front right, center channel, left surround channel and right surround channel, see paragraph 6 and figures 1 and 2)   wherein the processed left signal is a combination of a left channel signal, a center channel signal multiplied by a first factor, a left surround channel multiplied by a second factor, and a right surround channel multiplied by a third factor, ;(the processed left signal consists of left channel (Lu) of left channel signal (L) center channel (first adder), left surround channel (Ls) multiplied by automatic level control unit and right surround channel (Rs) multiplied by automatic control unit, see figure 2) and wherein the processed right signal is a combination of a right channel signal, the center channel signal multiplied by the first factor, the left surround channel multiplied by the third factor, and the right surround channel multiplied by the second factor ;(the processed right signal consists of right channel (Ru) of right channel signal (R) center channel (first adder), right surround channel (Rs) multiplied by automatic level control unit and left surround channel (Ls) multiplied by automatic control unit, see figure 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the decoding matrix of Cho with Avantree, Avantree1, Pedersen and ATSC to generate a multi-channel signal and the motivation is to provide audio signal. 

Claims 11,14,18,19 and 20 are rejected under 35 USC 103 as being unpatentable over Avantree et al (Quick User Guide Avantree Oasis plus (TC500P) – 2018 attached) in view of Avnatree1 et al (Avantree Bluetooth transmitter receiver Oasis Plus -2018 https://www.youtube.com/watch?v=rlwBQgIzzY8) , further in view of Pedersen et al; (EP3609207B1) and further on view of ATSC et al (ATSC standard using digital audio compression – 2018 attached).

Regarding claim 11, Avantree discloses a method of interfacing between a source media device and a destination media device, (Avantree Oasis plus interfacing between the source media device TV and the destination media device (speakers or Bluetooth receiver device), see figure 6-1) the method comprising: receiving, by an input interface, an input optical signal and converting, by the input interface, the input optical signal to a digital audio signal, wherein the digital audio signal is an electrical signal;( Avantree Oasis plus receiving the optical signal optical signal from the source media (TV) and converting the received optical signal to a digital audio signal to be received by the speakers, see figure 4-1) receiving, by a buffer, the digital audio signal generated by the input interface and buffering, by the buffer, the digital audio signal as a buffered digital audio signal; ;(Avantree Oasis plus receiving the digital audio signal from the TV/Audio source, see figure 6-1) receiving, by an output interface, the buffered digital audio signal from the buffer and converting, by the output interface, the buffered digital audio signal to an output optical signal ;(speakers receiving the buffered audio signal from the OASIS through speaker optical input, see figure 4-1) processing, by a processor, the buffered digital audio signal from the buffer and generating, by the processor, a processed digital audio signal based on the buffered digital audio signal; (Avantree Oasis plus receiving the digital audio signal from the TV/Audio source and processing the received digital audio signal, see figure 6-1) and receiving, by a wireless transmitter, the processed digital audio signal from the processor and transmitting, by the wireless transmitter,(Avantree Oasis plus with Bluetooth transmitter for transmitting the processed digital audio signal, see figure 4-1), wherein the input optical signal passes through the input interface, the buffer and the output interface uninterruptedly to generate the output optical signal;( Avantree Oasis plus receiving the optical signal at the input interface and is further transmitted uninterruptedly to the output interface to speakers as a destination device through the Avantree OASIS plus, see figure 4-1).

However, Avantree does not explicitly disclose the processed digital audio signal to at least one wireless device; wherein the buffer is configured to buffer the digital audio signal such that buffered digital audio signal corresponds to a single frame of the digital audio signal, wherein generating the processed digital audio signal includes performing decoding on the buffered digital audio signal according to a custom downmix that retains separation between a left surround channel and a right surround channel when upmixed by a matrix decoder. 

In a related field of endeavor, Avantree1 discloses the processed digital audio signal to at least one wireless device ;( Avantree Oasis plus transmitting the processed digital audio signal to the wireless device, see figure as reproduced below).


    PNG
    media_image1.png
    700
    1284
    media_image1.png
    Greyscale

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the simultaneous transmission of audio signals of Anatre1 with Avantree to provide simultaneous transmission of audio signals to plurality of destination device and the motivation is to provide different audio volumes for different destination devices. 

However, the combination of Avantree and Avantree1 does not explicitly disclose wherein the buffer is configured to buffer the digital audio signal such that buffered digital audio signal corresponds to a single frame of the digital audio signal, wherein generating the processed digital audio signal includes performing decoding on the buffered digital audio signal according to a custom downmix that retains separation between a left surround channel and a right surround channel when upmixed by a matrix decoder.
In a related field of endeavor, Pedersen discloses wherein the buffer is configured to buffer the digital audio signal such that buffered digital audio signal corresponds to a single frame of the digital audio signal ;(the first or second buffer is configured to buffer audio data in units of frames and each received audio packet includes a single frame, see page 7 and paragraph 27).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the buffer of Pedersen with Avantree and Avantree1 to provide storage space for the data streams and the motivation is to provide efficient synchronization of the audio channels.
However, the combination of Avantree, Avantree1 and Pedersen does not explicitly disclose wherein generating the processed digital audio signal includes performing decoding on the buffered digital audio signal according to a custom downmix that retains separation between a left surround channel and a right surround channel when upmixed by a matrix decoder.
 
In a related field of endeavor ATSC discloses wherein generating the processed digital audio signal includes performing decoding on the buffered digital audio signal according to a custom downmix that retains separation between a left surround channel and a right surround channel when upmixed by a matrix decoder;(when the number of channels required at the decoder output is smaller than the number channels which are encoded in the bit stream down mixing is provided, see figure 6.1 and output of the decoder has left surround channel and right surround channel, see figure 2.1).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine custom down mixing of ATSC with Avantree, Avantree1 and Pedersen to combine the content of the original channels and the motivation is to provide multichannel surround audio.

Regarding claim 14, the combination of Avantree, Avantree1 and Pedersen does not explicitly disclose the method of claim 11, wherein generating the processed digital audio signal includes performing decoding on the buffered digital audio signal in accordance with an Advanced Television Systems Committee (ATSC) A/52:2018 standard.
In a related field of endeavor, ATSC discloses the method of claim 11, wherein generating the processed digital audio signal includes performing decoding on the buffered digital audio signal in accordance with an Advanced Television Systems Committee (ATSC) A/52:2018 standard ;(A/52 standard provided in the different versions and revision of the Advanced Television Systems Committee to provide digital TV standards, see page 3).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the A/52 standard of ATSC with Avantree, Avantree1 and Rofe to provide digital TV standards and the motivation is to provide effective and efficient development of a coordinated standards for television services.

Regarding claim 18, Avantree discloses the method of claim 11, wherein the wireless transmitter implements a low-latency audio codec to reduce a transmission time of the processed digital audio signal ;( Avantree Oasis plus as a transmitter  and supporting Low-latency priority to prioritize low latency codec to achieve no audio delay using LL support devices, see section 2 table).

Regarding claim 19, Avantree discloses the method of claim 11, further comprising: receiving, by an analog input, an input analog signal; and providing, by the analog input, the input analog signal to the wireless transmitter ;(Avantree Oasis plus receiving an auxiliary input (analog signal) from the TV and the input analog signal is provided to the Bluetooth (wireless) transmitter in the Avantree Oasis plus, see figure 1-1 and 4-1).

Regarding claim 20, Avantree discloses a non-transitory computer readable medium storing a computer program that, when executed by a processor, controls an apparatus to execute processing including the method of claim 11, (Avantree Oasis plus interfacing between the source media device TV and the destination media device (speakers or Bluetooth receiver device), see figure 6-1 to perform the method of claim 11).
 Claim 17 is rejected under 35 USC 103 as being unpatentable over Avantree et al (Quick User Guide Avantree Oasis plus (TC500P) – 2018 attached) in view of Avnatree1 et al (Avantree Bluetooth transmitter receiver Oasis Plus -2018 https://www.youtube.com/watch?v=rlwBQgIzzY8 further in view of Pedersen et al; (EP3609207B1) and further on view of ATSC et al (ATSC standard using digital audio compression – 2018 attached) and further in view of Avantree2 et al (Connecting two headphones together 2017) https://www.youtube.com/watch?v=X1DdyKxTmCA 
Regarding claim 17, Avantree discloses the method of claim 11, wherein the wireless transmitter implements an IEEE 802.15.1 standard, and wherein the wireless transmitter is configured to transmit the processed digital audio signal ,(Avantree Oasis plus with Bluetooth transmitter (IEEE 802.15.1 standard) for transmitting the processed digital audio signal, see figure 4-1).
However, the combination of Avantree, Avantree1, Pedersen and ATSC does not explicitly disclose simultaneously to up to two devices according to the IEEE 802.15.1 standard.
In a related field of endeavor, Avantree2 discloses simultaneously to up to two devices according to the IEEE 802.15.1 standard ;( Avantree OASIS for simultaneously connecting the two wireless devices through the Bluetooth transmitter (IEEE 802.15.1 standard), see figure as reproduced below).

    PNG
    media_image2.png
    745
    1283
    media_image2.png
    Greyscale


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the simultaneous transmission two wireless devices of Avantree2 with Avantree, Avantree1, Pedersen and ATSC to pair the plurality of wireless devices using the same transmitter and the motivation is to increase the number of users that can use the same wireless transmitter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Elliot et al (US 2019/0130923) discloses low latency audio distribution by receiving data having first number of audio samples and further repackaging the data into second number audio samples, see figure 2.

b. Eggerding et al (US 2017/0243596) discloses processing adaptive audio content by determining an audio type as one of the channel based audio, see figures 2, 3.

c. Davis et al (US 2007/0140499) discloses combining of multiple audio channels using down mixing to provide reconstruction of multiple audio channels, see figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/
Primary Examiner, Art Unit 2636